DETAILED ACTION
This communication is response to the application filed 03/04/2022. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/195241 to HAGHIGHAT et al. (hereafter Haghighat), see IDS dated 07/29/2021.

Regarding claim 1, Haghighat discloses a method for wireless communications at a transmitter (see Haghighat, ¶ 0002: a basic multiple access scheme for new radio (NR) may be orthogonal for downlink and uplink data transmissions. For example, time and frequency physical resources of different users may not be overlapped. Non-orthogonal multiple access (NOMA) schemes are gaining interest. For example, downlink multi-user superposition transmission (MUST) and NR are gaining interest; ¶ 0004: the WTRU may determine parameters/characteristics associated with a NOMA transmission. The parameters/characteristics may include a signal to noise (SNR) (e.g., a measured SNR). The parameters/characteristics may include a reliability and/or latency associated with the NOMA transmission), comprising: 
identifying a payload to include in a transmission to a receiver (see Haghighat, ¶ 0095: a WTRU may determine the MAS, for example, based on a measurement (e.g., signal-to-noise ratio (SNR)). A WTRU may consider a pathloss, an interference, a size of the data payload, and/or service quality aspects of the data payload (e.g., reliability, latency, minimum data rate, and/or the like) to determine a MAS or subset of MASs); 
determining to transmit the transmission using an orthogonal sequence codebook or a non-orthogonal sequence codebook based at least in part on a size of the payload, a control message from the receiver to the transmitter, or a combination thereof (see Haghighat, ¶ 0086: to enable a network receiver (e.g., a gNB receiver) to identify (e.g., uniquely identify) a WTRU and/or separate NOMA transmissions from different WTRUs, a multiple access signatures (MAS) may be used. The MAS may be derived from one or more of the following: a codebook/codeword, a sequence, an interleaver, a resource element (RE) mapping, a demodulation reference signal (DMRS), a preamble, and/or a spatial dimension or power; ¶ 0108: A NOMA indication(s) and/or a MAS indicator transmission(s) may be provided; ¶ 0110: and/or a MAS indicator transmission may be implanted with the DMRS transmission and/or the NOMA payload; ¶ 0111: the transmission of a MAS indicator may be different from the actual NOMA payload. A MAS indicator transmission may be based on an orthogonal transmission protocol and/or the MAS indicator transmission may be based on a NOMA transmission scheme that may be different from the NOMA scheme used for transmission of the actual payload; ¶ 0113: the transmission of a MAS indicator may be based on a transmission of one or more sequences (e.g., short orthogonal or pseudo-orthogonal sequences, such as length-2 Walsh-Hadamard orthogonal cover codes ([+1 +1], [+1 , -1]))); and 
transmitting the transmission to the receiver based at least in part on whether the transmission is to use the orthogonal sequence codebook or the non-orthogonal sequence codebook (see Haghighat, ¶ 0111: the transmission of a MAS indicator may be different from the actual NOMA payload. A MAS indicator transmission may be based on an orthogonal transmission protocol and/or the MAS indicator transmission may be based on a NOMA transmission scheme that may be different from the NOMA scheme used for transmission of the actual payload; ¶ 0141: for orthogonal DMRS used in NOMA transmission. For non-orthogonal DMRS used in a NOMA transmission, a reduction in the number of non-orthogonal DMRSs used and/or the use of a DMRS that is more robust to an inter-sequence interference may result in an increased reliability).

Regarding claim 2, Haghighat discloses the method of claim 1, wherein the transmission is an uplink control information transmission (see Haghighat, ¶ 0086; ¶ 0108-¶ 0113; ¶ 0132-¶ 0139).

Regarding claim 3, Haghighat discloses the method of claim 2, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the uplink control information transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold (see Haghighat, ¶ 0086; ¶ 0108-¶ 0113; ¶ 0132-¶ 0139).

Regarding claim 28, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.
 
Regarding claim 30, it is rejected for the same reasons as set forth in claim 1. Although phrased as an non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of EP 3625924 to RAHMAN et al. (hereafter Rahman).

Regarding claim 4, Haghighat discloses the method of claim 2, but does not explicitly disclose wherein the computed threshold comprises a value of a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission.
However, Rahman discloses wherein the computed threshold comprises a value of a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission (see Rahman, ¶ 0157-¶ 0166; ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 5, Haghighat discloses the method of claim 2, implicitly disclose wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the uplink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold (see Haghighat, ¶ 0086; ¶ 0108-¶ 0113; ¶ 0132-¶ 0139).
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the uplink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold (see Rahman, ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 6, Haghighat in view of Rahman discloses the method of claim 5, Haghighat does not explicitly disclose wherein the computed threshold comprises a value of a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission.
However, Rahman discloses wherein the computed threshold comprises a value of a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission (see Rahman, ¶ 0157-¶ 0166; ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 7, Haghighat discloses the method of claim 2, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further but does not explicitly disclose comprises: receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the uplink control information transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold weighted by the scalar value.
However, Rahman discloses receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the uplink control information transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold weighted by the scalar value (see Rahman, ¶ 0157-¶ 0166; ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 8, Haghighat in view of Rahman discloses the method of claim 7, but does not explicitly disclose wherein the computed threshold weighted by the scalar value comprises the scalar value multiplied by a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission.
However, Rahman discloses wherein the computed threshold weighted by the scalar value comprises the scalar value multiplied by a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission (see Rahman, ¶ 0157-¶ 0166; ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 9, Haghighat discloses the method of claim 2, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook but does not explicitly disclose further comprises: receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the uplink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold weighted by the scalar value.
However, Rahman discloses receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the uplink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold weighted by the scalar value (see Rahman, ¶ 0157-¶ 0166; ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 10, Haghighat in view of Rahman discloses the method of claim 9, but does not explicitly disclose wherein the computed threshold weighted by the scalar value comprises the scalar value multiplied by a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission.
However, Rahman discloses wherein the computed threshold weighted by the scalar value comprises the scalar value multiplied by a logarithm base two of a number of resource elements in a resource available for the uplink control information transmission (see Rahman, ¶ 0157-¶ 0166; ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 11, Haghighat discloses the method of claim 2, but does not explicitly disclose wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence 3 codebook further comprises: receiving, from the receiver, an indication bit indicating that the transmitter is to transmit the uplink control information transmission using one of the orthogonal sequence codebook or the non-orthogonal sequence codebook; and determining to transmit the uplink control information transmission based at least in part on the indication bit.
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence 3 codebook further comprises: receiving, from the receiver, an indication bit indicating that the transmitter is to transmit the uplink control information transmission using one of the orthogonal sequence codebook or the non-orthogonal sequence codebook; and determining to transmit the uplink control information transmission based at least in part on the indication bit (see Rahman, ¶ 0157-¶ 0166; ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 12, Haghighat in view of Rahman discloses the method of claim 11, Haghighat does not explicitly disclose further comprising: receiving, from the receiver, the indication bit in a field of a downlink control information transmission, wherein the downlink control information transmission schedules a set of resources for the uplink control information transmission in a physical uplink control channel.
However, Rahman discloses the receiving, from the receiver, the indication bit in a field of a downlink control information transmission, wherein the downlink control information transmission schedules a set of resources for the uplink control information transmission in a physical uplink control channel (see Rahman, ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 13, Haghighat in view of Rahman discloses the method of claim 11, further comprising: receiving, from the receiver, the indication bit as a field in a radio resource control signaling, wherein the radio resource control signaling configures the uplink control information transmission in a physical uplink control channel (see Haghighat, ¶ 0132-¶ 0139).
Rahman also discloses receiving, from the receiver, the indication bit as a field in a radio resource control signaling, wherein the radio resource control signaling configures the uplink control information transmission in a physical uplink control channel (see Rahman, ¶ 0326-¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 14, Haghighat discloses the method of claim 1, but does not explicitly disclose wherein the transmission is an uplink data transmission.
However, Rahman discloses wherein the transmission is an uplink data transmission (see Rahman, ¶ 0169-¶ 0170).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 15, Haghighat in view of Rahman discloses the method of claim 14, Haghighat does not explicitly disclose wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the uplink data transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold.
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the uplink data transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold (see Rahman, ¶ 0169-¶ 0170).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 16, Haghighat in view of Rahman discloses the method of claim 14, Haghighat does not explicitly disclose wherein the computed threshold comprises a value of a logarithm base two of a number of resource elements in a resource available for the uplink data transmission.
However, Rahman discloses wherein the computed threshold comprises a value of a logarithm base two of a number of resource elements in a resource available for the uplink data transmission (see Rahman, ¶ 0157-¶ 0166; ¶ 0169-¶ 0170).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 17, Haghighat in view of Rahman discloses the method of claim 14, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the uplink data transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold (see Haghighat, ¶0132-¶ 0139).
Also, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the uplink data transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold (see Rahman, ¶ 0009 and ¶ 0016).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 19, Haghighat discloses the method of claim 1, but does not explicitly disclose wherein the transmission is a downlink data transmission.
However, Rahman discloses wherein the transmission is a downlink data transmission (see Rahman, ¶ 0092).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 20, Haghighat in view of Rahman discloses the method of claim 19, disclose wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the downlink data transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold (see Haghighat, ¶ 0086; ¶ 0108-¶0113; ¶ 0132-¶ 0139).
However, Rahman also discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the downlink data transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold (see Rahman, ¶ 0169-¶ 0170).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 21, Haghighat in view of Rahman discloses the method of claim 19, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the downlink data transmission using the non- orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold (see Haghighat, ¶ 0086; ¶ 0108-¶0113; ¶ 0132-¶ 0139).

Regarding claim 22, Haghighat discloses the method of claim 1, but does not explicitly disclose wherein the transmission is a downlink control information transmission.
However, Rahman discloses wherein the transmission is a downlink control information transmission (see Rahman, ¶ 0129-¶ 0130; ¶ 0157-¶ 0166; ¶ 0326; ¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 23, Haghighat in view of Rahman discloses the method of claim 22,Haghighat does not explicitly disclose wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the downlink control information transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload 6 being less than or equal to a computed threshold.
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the downlink control information transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload 6 being less than or equal to a computed threshold (see Rahman, ¶ 0129-¶ 0130; ¶ 0157-¶ 0166; ¶ 0326; ¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 24, Haghighat in view of Rahman discloses the method of claim 22, Haghighat does not explicitly disclose wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the downlink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold.
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: determining to transmit the downlink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold (see Rahman, ¶ 0129-¶ 0130; ¶ 0157-¶ 0166; ¶ 0326; ¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 25, Haghighat in view of Rahman discloses the method of claim 22, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the downlink control information transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold weighted by the scalar value.
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the downlink control information transmission using the orthogonal sequence codebook based at least in part on a number of bits of the payload being less than or equal to a computed threshold weighted by the scalar value (see Rahman, ¶ 0129-¶ 0130; ¶ 0157-¶ 0166; ¶ 0326; ¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 26, Haghighat in view of Rahman discloses the method of claim 22, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the downlink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold weighted by the scalar value.
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: receiving radio resource control signaling from the receiver, wherein the radio resource control signaling comprises a scalar value; and determining to transmit the downlink control information transmission using the non-orthogonal sequence codebook based at least in part on a number of bits of the payload being greater than a computed threshold weighted by the scalar value (see Rahman, ¶ 0129-¶ 0130; ¶ 0157-¶ 0166; ¶ 0326; ¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Regarding claim 27, Haghighat in view of Rahman discloses the method of claim 22, wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: receiving, from the receiver, an indication bit indicating that the transmitter is to transmit the downlink control information transmission using one of the orthogonal sequence codebook or the non-orthogonal sequence codebook; and determining to transmit the downlink control information transmission based 8 at least in part on the indication bit..
However, Rahman discloses wherein determining to transmit the transmission using the orthogonal sequence codebook or the non-orthogonal sequence codebook further comprises: receiving, from the receiver, an indication bit indicating that the transmitter is to transmit the downlink control information transmission using one of the orthogonal sequence codebook or the non-orthogonal sequence codebook; and determining to transmit the downlink control information transmission based 8 at least in part on the indication bit. (see Rahman, ¶ 0129-¶ 0130; ¶ 0157-¶ 0166; ¶ 0326; ¶ 0349).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rahman and incorporate it into the system of Haghighat to achieve a convergence communication system (see Rahman, ¶ 0009 and ¶ 0016).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of WO 2018/143395 to NTT DOCOMO (hereafter Docomo), see IDS dated 07/29/2021.

Regarding claim 18, Haghighat does not explicitly disclose method of claim 1, but does not explicitly disclose wherein the transmission comprises a non- coherent uplink control information transmission.
However, Docomo discloses wherein the transmission comprises a non- coherent uplink control information transmission (see Docomo, ¶ 0055).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Docomo and incorporate it into the system of Haghighat to achieve improved control information transmission in communication system (see Rahman, ¶ 0010 and ¶ 0012).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 11,229,062 to Huang discloses payload transmission resource may include: the location of payload transmission resource in time domain; the location of payload transmission resource in frequency domain; the location of payload transmission resource in code domain (e.g. Orthogonal code, non-Orthogonal code, or some other code which will be used in physical layer, to simplify the description, the code is named as “payload transmission code”); the bandwidth/physical resource block (PRB) used for payload transmission. The payload transmission occasion refers to the location of payload transmission resource in time and frequency domain. The “payload transmission code” can be used in non-orthogonal multiple access (NOMA) or multi-user shared access (MUSA) operation to provide better performance in case the time/frequency resource is shared by multiple UEs.
US Patent 9,326,122 to Xiong et al. discloses the base sequence, the cyclic shift value and/or the orthogonal cover code of the DMRS may indicate one or more of the payload size and MCS of the discovery packet 300. In some of these embodiments, the base sequence, the cyclic shift value and/or the orthogonal cover code of the DMRS may indicate one or more payload size and MCS combinations.
US Patent 10,868,700 to Lee et al. discloses detecting data transmitted according to multiuser superposition transmission system.
US Patent 11,336,343 discloses performing communication using orthogonal or nonorthogonal code multiple access scheme in wireless communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464